Carlisle, Presiding Judge.
This was a declaratory judgment action brought by the insurance company against Dunn and others seeking to have declared therein the liability of the insurance company to defend the insured against an action *820brought by Dunn on account of personal injuries alleged to have been negligently inflicted by the insured ini the operation of a motor vehicle listed in an insurance policy issued by the company. At the conclusion of the trial, the judge of the superior court directed a verdict for the plaintiff against all of the defendants, holding that no coverage was afforded with respect to the occurrence in question. Subsequently, a motion for a judgment n. o. v. and for a new trial complaining of the directed verdict was overruled by the judge, and those judgments were brought to this court by writ of error. This court affirmed the trial court’s rulings. Dunn v. Travelers Indemnity Co., 103 Ga. App. 669 (120 SE2d 631). The Supreme Court granted certiorari and reversed the ruling and judgment of this court and of the trial court. Dunn v. Travelers Indemnity Co., 217 Ga. 426 (122 SE2d 518). Accordingly, the judgment of affirmance originally entered in this case is vacated and the judgment of the trial court is reversed in accordance with the opinion and decision of the Supreme Court.
Decided November 20, 1961.
Walton Hardin, Robert E. Knox, for plaintiffs in error.
Harry L. Greene, Clement E. Sutton, contra.

Judgment reversed.


All the Judges concur.